 4:19-cv-02633-RBH            Date Filed 09/13/21          Entry Number 38           Page 1 of 21




                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF SOUTH CAROLINA
                                        FLORENCE DIVISION

Benjamin T. Zeigler,                      )                 Civil Action No.: 4:19-cv-02633-RBH
                                          )
       Plaintiff,                         )
                                          )
v.                                        )                 ORDER
                                          )
United States Department of Agriculture - )
Farm Service Agency,                      )
                                          )
       Defendant.                         )
____________________________________)

       This matter is before the Court on the parties' cross motions for summary judgment. ECF

Nos. 24 & 25. For the reasons stated below, the Court grants Defendant's, ECF No. 25, motion for

summary judgment and denies Plaintiff's, ECF No. 24, motion for summary judgment.1

                                  Factual and Procedural Background

       Plaintiff Benjamin T. Zeigler ("Plaintiff") filed this case on September 18, 2019, alleging

violations of the Freedom of Information Act ("FOIA"), 5 U.S.C. § 552, by Defendant United States

Department of Agriculture - Farm Service Agency ("Defendant"). Plaintiff alleges Defendant

violated FOIA by: 1) failing to comply with the Act's mandatory determination deadline; and 2)

failing to promptly provide all records responsive to his FOIA request.

       Plaintiff's FOIA request, dated September 20, 2018, requested the following:

                (1) All emails sent or received by USDA/FSA employee Kyle Daniel, currently FSA
                County Director for Georgetown County, South Carolina, from September 1, 2006 to
                the present;

                (2) All records of telephone calls made or received by USDA/FSA employee Kyle


   1
            Under Local Civil Rule 7.08 (D.S.C.), “hearings on motions may be ordered by the Court in its
   discretion. Unless so ordered, motions may be determined without a hearing.” Upon review of the briefs
   and other materials filed on the docket, the Court finds that a hearing is not necessary.
 4:19-cv-02633-RBH          Date Filed 09/13/21        Entry Number 38      Page 2 of 21




               Daniel, currently FSA County Director for Georgetown County, South Carolina,
               from September 1, 2006 to the present;

               (3) All records of use by USDA/FSA employee Kyle Daniel currently FSA County
               Director for Georgetown County, South Carolina, of vehicles owned by the United
               States government from September 1, 2006 to the present;

               (4) Any complaints made against USDA/FSA employee Kyle Daniel, currently FSA
               County Director for Georgetown County, South Carolina, by private individuals,
               naming the complaining parties, and of any internal investigation of or disciplinary
               action taken by USDA/FSA or any other agency of the United States against or with
               respect to USDA/FSA employee Kyle Daniel, currently FSA County Director for
               Georgetown County.

FOIA request, ECF No. 1-1.

       On October 2, 2018, via email, Kenn Jameson (FSA AO, State Office, Columbia) informed

Plaintiff that after a thorough search, there were no records found regarding items 2, 3, and 4 of the

FOIA request, listed above. Declaration of Patrick McLoughlin, FOIA Officer, Farm Production and

Conservation Agency, USDA, ECF No. 25-1 at ¶ 5. In a separate email, Mr. Jameson asked for a

list of search terms or key phrases to narrow the email request, which Plaintiff agreed to provide. Id.

       On October 4, 2018, Plaintiff provided the following list of 44 search terms: Percheron,

Persimmon, Grubbs, Waccamaw, Outdoors, Guide, Lowrimore, Lawrimore, Pine, Zeigler, Ziegler,

Owens, Capps, Elliot, Deer, Duck, RMS, International, Deed, Staple, Hobcaw, Offer, Rogers,

Stacey, Patriots, Sullivan, Troy, Roberts, Chandler, Clark, Ryan, Williams, Tanner, Byers, Huggins

Prosser, Askins, Arkansas, Brice, Fox, Goldfinch, Joye, Ellen, and King. Id. at ¶ 6.

       In a further attempt to narrow the email request, on October 11, 2018, Mr. Jameson asked

Plaintiff to narrow the time-frame of the request. Plaintiff agreed, and suggested splitting the date

range, starting with 2012 to 2018. Id. at ¶ 7. On November 7, 2018, using the first set of search

terms submitted by Plaintiff, Defendant submitted an email search request for the years 2012 to


                                                   2
 4:19-cv-02633-RBH          Date Filed 09/13/21        Entry Number 38       Page 3 of 21




2018. McLoughlin Decl., ¶ 8.

       Despite the requested date range of 2012 through 2018, the initial batch of potentially

responsive records identified by the Agency only covered the years 2011 through 2012. Id. at ¶ 12.

This first search (2011-2012) produced approximately 2.5 GB of data. Id. Defendant re-submitted

the search request on July 15, 2019, for the years 2012 to 2018, using the first set of search terms.

Id. at ¶ 12. This time, the search identified approximately 13 GB of data. Id. at ¶ 14.

       In total, using Plaintiff's 44 search terms, Defendant identified approximately 49,943

potentially responsive emails consisting of approximately 100,000 pages of documents, roughly

15.5 GB of data. Id. at ¶ 14.

       On July 19, 2019, Defendant sent Plaintiff copies of emails from the first search

for records (2011-2012) and indicated that more records would follow. Id. at ¶ 13; Email from Kenn

Jameson, ECF No. 24-1.

       Plaintiff filed the instant lawsuit on September 18, 2019.

       On October 18, 2019, Defendant sent a response letter based only on emails from 2011-

2012. McLoughlin Decl., ¶ 18. As to years 2011-2012, Defendant determined that emails within

three files consisting of 536 of 911 pages in full were appropriate for release. Id. These pages were

sent to Plaintiff via UPS on July 19, 2019. Id. Additionally, 2,625 of 8,950 emails in three other

files were deemed appropriate for release. Id. These emails were provided to Plaintiff in electronic

form on a CD. Id. Certain emails from the period 2011-2012 were considered either not relevant to

the search or withheld pursuant to Exemption 3 (information exempted from release by statute, 7

U.S.C. § 8791, prohibiting the release of information provided by agricultural producers or owners

of agricultural land, pertaining to agricultural operations, farming, conservation practices or the land


                                                   3
 4:19-cv-02633-RBH          Date Filed 09/13/21        Entry Number 38       Page 4 of 21




itself) and Exemption 6 (information the release of which would constitute a clearly unwarranted

invasion of the personal privacy of a third party) of the FOIA, 5 U.S.C. § 552(b). Id.; Letter from

Kenn Jameson, ECF No. 24-2.

       Having identified approximately 100,000 pages of potentially responsive emails or 15.5 GB

of data, Defendant enlisted a contractor to work full-time on Plaintiff's request. McLoughlin Decl., ¶

19. In a further effort to narrow the search, in January 2020, the parties agreed to a new, second set

of search terms using Boolean connectors. Id at ¶ 20. The second set of search terms were as

follows: Percheron, Persimmon, Rick Grubbs, Waccamaw & Guide, Guide@wildblue.net,

Lowrimore, Lawrimore, Zeigler, Ziegler, Basil Owens, John & Elliott, Johnny & Elliott, Brant &

Elliott, Jimbo Capps, James & Capps, RMS, Daniel & Conservation & Easement, Rogers & Road,

Griswold Tract, Conservation Bank, Phil & Roberts, Davis & Chandler, Spud & Chandler, Prosser,

Doug & Joye, Ellen & King, Squires, Burrows, Dan & Stacey, Gregg & Askins, Ronald & Freeman,

Nancy & Chlapecka. Id.

        The second set of search terms resulted in identification of 77,417 pages of potentially

responsive records. Id. at ¶ 25.

       On May 11, 2020, the parties agreed to exclude certain lists that were not relevant to

Plaintiff's request and to revise the set of search terms a third time. Id at ¶¶ 23, 25-26. The revised

list of search terms were as follows: Percheron, Persimmon, “Rick Grubbs,” “Waccamaw Guide,”

Guide@wildblue.net, Lowrimore, Lawrimore, Zeigler, Ziegler, “Basil Owens,” “John Elliott,”

“Johnny Elliott,” “Brant Elliott,” “Jimbo Capps,” “James Capps,” RMS, “Daniel Conservation

Easement,” “Rogers Road,” “Griswold Tract,” “Conservation Bank,” “Phil Roberts,” “Davis

Chandler,” “Spud Chandler,” Prosser, “Doug Joye,” “Ellen King,” Squires, Burrows, “Dan Stacey,”


                                                   4
 4:19-cv-02633-RBH         Date Filed 09/13/21       Entry Number 38        Page 5 of 21




“Gregg Askins,” “Ronald Freeman,” and “Nancy Chlapecka.” Id. at ¶ 27.

       Using the third set of search terms, Defendant identified 12,624 pages of potentially

responsive records within the original approximately 16 GB of data. Id at ¶ 47. Defendant trained

two full-time contract employees to assist Agency FOIA staff with the review and processing of

Plaintiff's request, a process that took hundreds of hours to complete. Supplemental Declaration of

Patrick McLoughlin, ECF No. 29-1 at ¶ 9.

       After narrowing the potentially responsive records to 12,624 pages, Defendant's FOIA staff

and two contract employees applied the 10-factor test set forth in Burea of National Affairs (BNA),

Inc. v. United States Department of Justice, 742 F.2d 1484 (D.C. Cir. 1984), to determine whether

Kyle Daniels's emails were "agency records" subject to FOIA disclosure or the "personal records" of

an individual agency employee. Id. at ¶¶ 10-12. Defendant applied the BNA decision's 10 factors as

follows:

               Creation --Was the document created by an agency employee on
               agency time, with agency materials, at agency expense? (if not, then it
               very likely is not an "agency record," on that basis alone.). Mr. Daniel
               created personal emails on agency time using his work computer. Mr.
               Daniel does not appear to have used agency materials other than his
               computer, space on the server and agency time to create the e-mails.

               Content -- Does the document contain "substantive" information? (If
               not, then it very likely is not an "agency record," on that basis alone.)
               Does it contain personal as well as official business information? The
               emails we characterized as personal do not contain substantive agency
               information. The e-mails are primarily about hunting, organizing
               hunting trips, (hundreds of emails from hunting guide Rick Grubbs,
               Mr. Daniel’s business partner), organizing who will work concessions
               at ball games, Booster Club board meetings and various activities,
               basketball and baseball schedules, weekly church group reading
               packets, trips to Clemson football games, and various other personal,
               non-work related emails.



                                           5
4:19-cv-02633-RBH     Date Filed 09/13/21      Entry Number 38        Page 6 of 21




          Purpose -- Was the document created solely for an individual
          employee's personal convenience? Alternatively, to what extent was it
          created to facilitate agency business? It seems that Mr. Daniel used his
          work email as a personal account, for both work and personal reasons,
          because it was convenient for him to do so. The emails we
          characterized as personal do not facilitate agency business.

          Distribution -- Was the document distributed to anyone else for any
          reason, such as for a business purpose? How wide was the circulation?
          We characterized as personal the emails that Mr. Daniel initiated
          which related to personal matters, such as organizing hunting trips,
          discussing the park board, and organizing schedules for ball games or
          who would work concessions, or ordering uniforms, etc. As previously
          stated, he received numerous emails from many of his friends and
          people in the community. Regarding the e-mails we characterized as
          personal, these e-mails were not distributed within the agency.

          Use -- To what extent did the document's author use it to conduct
          agency business? Did others use it? For the emails we characterized as
          personal, there was no agency business being conducted. Mr. Daniel
          was using his government e-mail account for personal use. If in Mr.
          Daniel’s emails agency business and personal matters were
          intertwined, we erred on the side of transparency and either released or
          redacted the personal, and released the agency-related information.

          Maintenance -- Was the document kept in the author's possession, or
          was it placed in an official agency file? All of the emails were in Mr.
          Daniel’s email inbox/outbox. The e-mails we characterized as personal
          were not integrated into an official agency file. There is no official
          agency file for email. Emails are stored on a server until they are
          removed based on the agency retention policy.

          Disposition -- Was the document's author free to dispose of it at his
          personal discretion? What was the actual disposal practice? Mr. Daniel
          could delete emails at any time but given my function as National
          FOIA Officer, I can request even deleted emails if requested through
          FOIA and that request is then processed by a special team within
          OCIO.

          Control -- Has the agency attempted to exercise "institutional control"
          over the document through applicable maintenance or disposition
          regulations? Did it do so by requiring the document to be created in the
          first place? None of the emails we characterized as personal were


                                      6
 4:19-cv-02633-RBH         Date Filed 09/13/21        Entry Number 38      Page 7 of 21




               required to be created. E-mails are removed from the server in
               accordance with agency record retention policy.

               Segregation -- Is there any practical way to segregate out any personal
               information in the document from official business information? Yes.
               We segregated personal and agency business matters on an e-mail by
               e-mail basis and, erring on the side of transparency, released what was
               agency-related and redacted what was personal. We undertook this
               process in good faith, using the 10-factor analysis.

               Revision -- Was the document revised or updated after the fact for
               record-keeping purposes? Once emails are sent or received there is no
               way to revise them or alter them in any way. As previously stated, we
               are able to gather emails from a special team and not directly from the
               individual who may be the subject of a FOIA Request.

Id. at ¶ 14.

        Between June 17, 2020 and December 11, 2020, Defendant released to Plaintiff sixteen

batches of emails. McLoughlin Decl., ¶¶ 29-46; Brief of Defendant, ECF No. 25 at 4-5. In total,

12,624 pages of Mr. Daniels's emails were reviewed. Id. at ¶ 47. During that period, Defendant

disclosed 1,040 pages of Mr. Daniels's emails and determined that 11,279 pages of Mr. Daniels's

emails were not "agency records" subject to disclosure under FOIA. See id. at ¶¶ 29-46.

Additionally, 305 pages of Mr. Daniels's emails were withheld under one or more of the statutory

FOIA exemptions. Id.

        On February 10, 2021, Plaintiff filed a motion for summary judgment. ECF No. 24.

Defendant filed its own motion for summary judgment and a response in opposition to Plaintiff's

motion for summary judgment on March 8, 2021. ECF No. 25. Plaintiff filed a response to

Defendant's summary judgment motion on March 22, 2021, and Defendant filed a reply to Plaintiff's

response on April 12, 2021. ECF Nos. 27 & 29.

        On July 7, 2021, this Court ordered Defendant to provide the Court with a representative


                                                  7
 4:19-cv-02633-RBH              Date Filed 09/13/21           Entry Number 38           Page 8 of 21




sample of two percent (2%) of the withheld documents for in camera review. ECF No. 31. The

Court also ordered Defendant to file a Vaughn index of the 2% representative sample.2 Id.

          On August 5, 2021, Defendant submitted the 2% representative sample to chambers for in

camera review3 and filed the Vaughn index. Plaintiff filed a supplemental brief in response to the

Defendant's Vaughn index on August 19, 2021. Defendant filed a short reply to Plaintiff's

supplemental brief on August 25, 2021.

                                        Summary Judgment Standard

          “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a) (2010). “A party asserting that a fact cannot be or is genuinely disputed must support

the assertion by: (A) citing to particular parts of materials in the record . . .; or (B) showing that the

materials cited do not establish the absence or presence of a genuine dispute, or that an adverse party

cannot produce admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1).

          When no genuine issue of any material fact exists, summary judgment is appropriate. See

Shealy v. Winston, 929 F.2d 1009, 1011 (4th Cir. 1991). The facts and inferences to be drawn from

the evidence must be viewed in the light most favorable to the non-moving party. Id. However, "the



    2
              Representative sampling is an appropriate procedure to test an agency's claim that a document is
    properly withheld or exempt from disclosure under FOIA when a large number of documents are involved.
    Neely v. FBI, 208 F.3d 461, 467 (4th Cir. 2000) (suggesting that, on remand, district court "resort to the
    well-established practice... of randomly sampling the documents in question"); Mullen v. U.S. Army Crim.
    Investigation Command, No. 1:10CV262 JCC/TCB, 2011 WL 5870550, at *6 (E.D. Va. Nov. 22, 2011)
    (internal citations omitted). Representative sampling allows the Court and the parties to reduce a
    voluminous FOIA case to a manageable number of items that can be evaluated individually through a
    Vaughn index or an in camera inspection. Mullen, 2011 WL 5870550, at *6.
    3
             The Court has filed the in camera submission under seal with access by the Court. See ECF No.
    37.

                                                          8
     4:19-cv-02633-RBH       Date Filed 09/13/21       Entry Number 38      Page 9 of 21




mere existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be no genuine issue

of material fact." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

         "Once the moving party has met [its] burden, the nonmoving party must come forward with

some evidence beyond the mere allegations contained in the pleadings to show that there is a

genuine issue for trial." Baber v. Hospital Corp. of Am., 977 F.2d 872, 874-75 (4th Cir. 1992). The

nonmoving party may not rely on beliefs, conjecture, unsupported speculation, or conclusory

allegations to defeat a motion for summary judgment. See Baber, 977 F.2d at 875. Rather, the

nonmoving party is required to submit evidence of specific facts by way of affidavits, depositions,

interrogatories, or admissions to demonstrate the existence of a genuine and material factual issue

for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

                                              Discussion

I.       Mandatory Determination Deadline and Prompt Disclosure (Plaintiff's Timeliness
         Claims)

         Plaintiff's complaint alleges two causes of action: 1) failure to comply with FOIA's

mandatory determination deadline; and 2) failure to promptly provide all responsive records related

to the FOIA request. The FOIA provides that when a government agency receives a proper FOIA

request, it "must determine within twenty (20) working days (excepting Saturdays, Sundays, and

legal public holidays) after the receipt of any such request whether to comply with such request." 5

U.S.C. § 552(a)(6)(A)(I). The FOIA also provides that "each agency, upon any request for records

which (i) reasonably describes such records and (ii) is made in accordance with published rules

stating the time, place, fees (if any), and procedures to be followed, shall make the records promptly



                                                   9
 4:19-cv-02633-RBH         Date Filed 09/13/21       Entry Number 38       Page 10 of 21




available to any person." 5 U.S.C. § 552(a)(3)(A).

       To the extent Plaintiff's claims are based on Defendant's delay (as opposed to improper

withholding of documents) in making a determination as to whether Daniels's emails were "agency

records" or "personal records," or based on Defendant's delay in releasing responsive records, those

claims became "moot" when Defendant processed and released the requested records it believed

responsive. Voinche v. F.B.I., 999 F.2d 962, 963 (5th Cir. 1993) (FOIA requester's claim

challenging tardiness of FBI in responding to request was rendered moot by FBI's response to

request). The improper withholding of documents claim is not moot.

       Further, contrary to Plaintiff's arguments, Defendant did not waive or forfeit FOIA

exemptions or the determination as to which records were "agency records" under FOIA by failing

to assert the claims within 20 days. See Young v. C.I.A., 972 F.2d 536, 538-39 (4th Cir. 1992) ("an

agency does not waive FOIA exemptions by not raising them during the administrative process").

When an agency fails to meet FOIA's explicit timelines, the penalty is not waiver of exemptions, but

rather "[t]he 'penalty' is that the agency cannot rely on the administrative exhaustion requirement to

keep cases from getting into court." Citizens for Responsibility and Ethics in Washington v. Federal

Election Commission, 711 F.3d 180, 189 (D.C. Cir. 2013). The FOIA "provides an incentive for

agencies to move quickly but recognizes that agencies may not always to be able to adhere to the

timelines that trigger the exhaustion requirement." Id.

       While Defendant did not waive FOIA exemptions or determinations, Plaintiff is deemed to

have exhausted his administrative remedies based on the Defendant's failure to meet FOIA's

deadlines.

II.    Adequacy of the Search


                                                  10
 4:19-cv-02633-RBH          Date Filed 09/13/21     Entry Number 38        Page 11 of 21




       Defendant moves for summary judgment arguing that it complied with FOIA in that a

reasonable search was conducted, responsive records were identified, and those records were

produced in 16 phases with lawful exemptions claimed for records withheld and for the redactions

made. Plaintiff appears to concede that Defendant conducted an adequate search for responsive

documents stating "the consternation here is not about whether a search by Defendant has located

the responsive documents: such appears satisfactory." Plaintiff's response to Defendant's motion for

summary judgment, ECF No. 27 at 13.

       The FOIA requires governmental agencies to provide, upon request, information to the

public if the request “reasonably describes” the record sought and is made in accordance with

published agency guidelines for making such requests. 5 U.S.C. § 552(a)(3)(A). “In responding ... to

a request for records, an agency shall make reasonable efforts to search for the records in electronic

form or format ....” § 552(a)(3)(C). The requirement to “search” “means to review, manually or by

automated means, agency records for the purpose of locating those records which are responsive to a

request.” § 552(a)(3)(D).

       In judging the adequacy of an agency search for documents, the relevant question is not

whether every single potentially responsive document has been unearthed, but whether the agency

has “demonstrated that it has conducted a ‘search reasonably calculated to uncover all relevant

documents.’” Ethyl Corp. v. U.S. E.P.A., 25 F.3d 1241, 1246 (4th Cir.1994) (quoting Weisberg v.

United States Dep't of Justice, 705 F.2d 1344, 1350–51 (D.C.Cir.1983)).

       FOIA does not require a perfect search, only a reasonable one. See Rein v. U.S. Pat. &

Trademark Off., 553 F.3d 353, 362 (4th Cir. 2009); Meeropol v. Meese, 790 F.2d 942, 956

(D.C.Cir.1986) (“[A] search need not be perfect, only adequate, and adequacy is measured by the


                                                  11
 4:19-cv-02633-RBH         Date Filed 09/13/21       Entry Number 38         Page 12 of 21




reasonableness of the effort in light of the specific request.”). A “reasonably calculated search” does

not require that an agency search every file where a document could possibly exist, but rather

requires that the search be reasonable in light of the totality of the circumstances. Rein, 553 F.3d at

364.

       "In demonstrating the adequacy of its search, however, an agency may not rest on an

affidavit that simply avers that the search was conducted in a manner consistent with customary

practice and established procedure.” Ethyl Corp., 25 F.3d at 1246-47. Rather, the affidavit must be

reasonably detailed, “setting forth the search terms and the type of search performed, and averring

that all files likely to contain responsive materials (if such records exist) were searched” so as to

give the requesting party an opportunity to challenge the adequacy of the search. Id.; Oglesby v.

United States Dep't of Army, 920 F.2d 57, 68 (D.C. Cir. 1990). The government may rely upon

affidavits to show it has conducted a reasonable search as long as they are “relatively detailed and

nonconclusory and ... submitted in good faith.” Marriott Employees' Federal Credit Union v.

National Credit Union Admin., No. Civ. A. 96–478–A, 1996 WL 33497625, at *8 (E.D.Va.1996)

(citing Weisberg, 705 F.2d at 1351).

       In this case, Plaintiff submitted the declarations of Patrick McLoughlin, FOIA Officer for the

Farm Production and Conservation Agency-Business Center. See ECF Nos. 25-1, 29-1. According

to the declarations, Defendant was unable to find any documents responsive to items 2, 3, and 4 of

Plaintiff's FOIA request (i.e. records of telephone calls made or received by Kyle Daniel, records of

use of USDA vehicles by Kyle Daniel, complaints made against Kyle Daniel by private individuals,

or any internal investigations or disciplinary action taken by USDA against Kyle Daniel).

McLoughlin Decl., ¶ 5. Plaintiff does not dispute that Defendant was unable to locate documents


                                                   12
 4:19-cv-02633-RBH         Date Filed 09/13/21       Entry Number 38        Page 13 of 21




responsive to items 2, 3, and 4, of Plaintiff's FOIA request and makes no argument that Defendant's

search for items 2, 3, and 4 was not adequate.

       As to item 1 of Plaintiff's FOIA request (all emails sent or received by Kyle Daniel),

McLoughlin's declaration details Defendant's efforts to locate responsive emails. Initially, Plaintiff

requested all of Kyle Daniels's emails from September 1, 2006 through September 20, 2018.

Shortly after submitting the request, Plaintiff provided Defendant with a list of 44 search terms. Id.

at ¶ 6. Using Plaintiff's 44 search terms, Defendant identified approximately 49,943 potentially

responsive emails consisting of approximately 100,000 pages of documents - almost 16 GB of data.

Id. at ¶ 14. In January 2020, the parties agreed to a new, second set of search terms using Boolean

connectors. Id. at ¶¶ 20-21. The second set of search terms resulted in identification of 77,417

pages of potentially responsive records. Id. at ¶ 25. The parties then agreed to a third set of search

terms, which utilized quotation marks around key names and phrases. Id. at ¶ 27. Using the third set

of search terms, Defendant identified 12,624 pages of potentially responsive records within the

original 16 GB of data. Id. at ¶ 47.

       On the record before the Court, there is no genuine issue of material fact that the Defendant's

searches were adequate. There is no reason to doubt the credibility of McLoughlin's declarations,

which appear to have been submitted in good faith and set forth in detail the Agency's efforts to

locate responsive documents. The Court finds there is no genuine issue of material fact as to

whether Defendant fulfilled its obligation under FOIA to perform a search "reasonably calculated to

uncover all relevant documents." See Ethyl Corp., 25 F.3d at 1246. Defendant is entitled to

summary judgment regarding the adequacy of the search for responsive documents.

III.   "Agency Records" vs. "Personal Records"


                                                  13
 4:19-cv-02633-RBH         Date Filed 09/13/21       Entry Number 38        Page 14 of 21




       Using the third set of search terms agreed to by the parties, Defendant identified 12,624

pages of potentially responsive emails. Of those 12,624 pages, Defendant withheld approximately

11,279 pages after determining that those pages were the "personal records" of Kyle Daniel and not

subject to FOIA disclosure. See McLoughlin Decl., ¶¶ 29-47. Although Plaintiff does not contest

the adequacy of Defendant's search for relevant documents, Plaintiff does challenge Defendant's

decision to designate the majority of potentially responsive emails as the "personal records" of Kyle

Daniel not subject to FOIA disclosure.

       Under FOIA, a disclosure action will lie only on a showing that an agency has "(1)

'improperly;' (2) 'withheld;' (3) 'agency records.'" Kissinger v. Reporters Comm. for Freedom of the

Press, 445 U.S. 136, 150 (1980). "An agency presented with a request for records under FOIA is

required to produce only agency records, which are those that are either created or obtained by the

agency and are subject to the control of the agency at the time the FOIA request is made." Ethyl

Corp. v. U.S. E.P.A., 25 F.3d 1241, 1247 (4th Cir. 1994). "[P]ersonal records of an agency

employee are not agency records and are not subject to the FOIA." Ethyl Corp., 25 F.3d at 1247.

"[C]ase law makes clear that 'the term "agency records" is not so broad as to include personal

materials in an employee's possession, even though the materials may be physically located at the

agency.'" Gallant v. N.L.R.B., 26 F.3d 168, 171 (D.C. Cir. 1994) (citing U.S. Dep't of Just. v. Tax

Analysts, 492 U.S. 136, 145 (1989)). "Nor does the statute 'sweep into FOIA's reach personal

papers that may "relate to" an employee's work . . . but which the individual does not rely upon to

perform his or her duties.'" Gallant, 26 F.3d at 171 (citing Bureau of Nat. Affs., Inc. v. U.S. Dep't of

Just., 742 F.2d 1484, 1493 (D.C. Cir. 1984)).

       "The requirement that materials sought by a private party be 'agency records' is jurisdictional


                                                   14
 4:19-cv-02633-RBH         Date Filed 09/13/21       Entry Number 38        Page 15 of 21




- only when an agency withholds an agency record does the district court have authority to compel

disclosure." Bureau of Nat. Affs., Inc. v. U.S. Dep't of Just., 742 F.2d 1484, 1488 (D.C. Cir. 1984).

"The burden is on the agency to demonstrate, not the requester to disprove, that the materials sought

are not 'agency records' or have not been 'improperly withheld.'" U.S. Dep't of Just. v. Tax Analysts,

492 U.S. 136, 142 n.3 (1989).

       To qualify as an "agency record" subject to FOIA disclosure rules, the agency must: 1) create

or obtain the requested materials; and 2) be in control of the requested materials at the time the

FOIA request is made. Tax Analysts, 492 U.S. at 144. As to the second prong of the Tax Analysts

test, four factors are relevant to a determination of whether an agency exercises sufficient control

over a document to render it an “agency record”: “(1) the intent of the document's creator to retain

or relinquish control over the records; (2) the ability of the agency to use and dispose of the record

as it sees fit; (3) the extent to which agency personnel have read or relied upon the document; and

(4) the degree to which the document was integrated into the agency's record system or files.”

Burka v. U.S. Dep't of Health & Hum. Servs., 87 F.3d 508, 515 (D.C. Cir. 1996). These four factors

are commonly referred to as the Burka factors. Democracy Forward Foundation v. U.S. Gen. Servs.

Admin., 393 F. Supp. 3d 45, 51 (D.D.C. 2019).

       In this case, the Court ordered Defendant to provide the Court with a representative sample

of two percent (2%) of the withheld documents for in camera review and ordered a Vaughn index of

the two percent sample. Defendant filed the Vaughn index.

       The Court has reviewed Defendant's in camera submission, along with the Vaughn index,

and concludes that the Defendant properly deemed the withheld materials to be the personal records

of Kyle Daniel not subject to disclosure under FOIA.


                                                  15
 4:19-cv-02633-RBH         Date Filed 09/13/21       Entry Number 38        Page 16 of 21




       The majority of the withheld emails consist of emails between Daniel and his business

partner, with whom Daniel had a hunting business. These emails discuss various aspects of the

hunting business such as the number of hogs killed in the past year, obtaining tags to hunt turkeys,

different animals caught on trail cameras, acquiring land through sale or lease to hunt, weather,

taxes paid on hunting land, etc. Other withheld emails include emails between Daniel and his

Sunday School class, members of the community regarding local athletics, Junior Legion, and

Booster Club. There are also some emails that involve personal real estate transactions and other

personal business. With regard to the emails reviewed by the Court in camera, the emails

designated as "personal" do not contain substantive or official agency information and they do not

appear to facilitate any agency business.

       The declarations of Patrick McLoughlin, FOIA Officer for the Farm Production and

Conservation Agency, indicate that no agency employees used or relied on any of the emails

designated as "personal" to carry out agency business and the emails did not facilitate any agency

business. McLoughlin Decl., ¶¶ 48-50; Supp. McLoughlin Decl., ¶¶ 14-18. Based on the Court's

review of the representative sample, it would be unreasonable to conclude otherwise. McLoughlin

also indicates that the emails designated as "personal" were not placed in any agency file. Plaintiff

has not offered sufficient evidence to create a genuine dispute as to those key facts set forth in

McLoughlin's declarations.

       As to the Burka factors, the Court concludes there is no genuine issue of material fact that

the Defendant did not have sufficient control over Daniel's personal emails necessary to render them

"agency records."

       In considering the first Burka factor - the intent of the document's creator to retain or


                                                   16
 4:19-cv-02633-RBH         Date Filed 09/13/21      Entry Number 38        Page 17 of 21




relinquish control over the records - the “relevant inquiry” “focuses on the agency’s intent as the

creator of the document, rather than the individual employee’s intent when generating the document

in the course of his or her employment.” Cause of Action Institute v. White House Office of Mgmt. &

Budget, C.A. No. 18-1508, 2019 WL 6052369, at * 9 (D.C. Cir. Jan. 15, 2019) (emphasis added).

McLoughlin's supplemental declaration indicates that "[n]one of the emails we characterized as

personal were required to be created. Emails are removed from the server in accordance with

agency record retention policy." Supp. McLoughlin Decl., ¶ 14. McLoughlin also states that Daniel

could delete the emails at any time and the emails were not integrated into any official agency file.

Id. The first Burka factor supports the conclusion that Defendant lacked the necessary intent to

retain control over the emails.

       The second Burka factor concerns the ability of the agency to use and dispose of the records

as it sees fit. Burka, 87 F.3d at 515. While the Defendant could dispose of the personal emails

under the agency’s email retention policy, Daniel could also have deleted the emails at any time.

However, with regard to the emails that were characterized as personal, there was no agency

business being conducted and the emails did not contain substantive agency information. Supp.

McLoughlin Decl., ¶ 14. Thus, the Agency could not make use of Daniel's personal emails

involving his hunting business, Sunday School, Booster Club, recreational soft ball, etc. The second

Burka factor supports the conclusion that Defendant lacked sufficient control over Daniel's emails to

render them agency records.

       The third Burka factor - the extent to which agency personnel have read or relied on the

emails - is “the decisive factor.” Judicial Watch, Inc. v. Fed. Hous. Fin. Agency, 646 F.3d 924, 927

(D.C. Cir. 2011) (stating "[i]n deciding whether an agency controls a document its employees


                                                  17
 4:19-cv-02633-RBH         Date Filed 09/13/21       Entry Number 38        Page 18 of 21




created, we have consistently found that 'use is the decisive factor'"). In considering this “use”

factor, the court is to inquire into “the purpose for which the document was created, the actual use of

the document and the extent to which the creator of the document and other employees acting within

the scope of their employment relied upon the document to carry out the business of the agency.”

Cause of Action Institute, 2019 WL 6052369, at * 10 (citing Bureau of Nat’l Affairs, 742 F.2d at

1493). McLoughlin's supplemental declaration states that the withheld emails did not facilitate

agency business and were not distributed within the agency. Supp. McLoughlin Decl., ¶ 14. The

Court's review of the in camera submission and Vaughn index supports McLoughlin's declaration.

There was no agency business being conducted with respect to the emails characterized as personal.

Id. Thus, there is no basis to conclude that agency personnel have read or relied on the emails to

carry out the business of the agency. The third Burka factor, which courts have noted is the

"decisive factor," supports Defendant's position that the withheld emails were personal records

rather than agency records.

       The fourth Burka factor - the degree to which the documents were integrated into the

agency’s record system or files - also weighs in favor of a finding that the withheld emails are

personal and not subject to FOIA. The emails were not integrated into any official record or file,

but rather were simply maintained on the server where employee emails are stored. McLoughlin

Decl., ¶ 50; Supp. McLoughlin Decl., ¶ 14. The emails were not required to be maintained by the

agency. As noted in the second Burka factor, but also relevant to the fourth Burka factor, Daniel

could have deleted the emails at any time.

       Plaintiff relies on emails that Defendant disclosed, See Exhibits 1-6 to Plaintiff's

Supplemental Briefing in Response to Defendant's Vaughn Index, ECF No. 34-1 - 34-6, to make the


                                                  18
 4:19-cv-02633-RBH         Date Filed 09/13/21       Entry Number 38         Page 19 of 21




argument that Defendant improperly withheld identical or substantially identical emails as personal

records. Comparing the in camera submission to Plaintiff's exhibits, the emails that were disclosed

that Plaintiff cites do not appear to be identical in all respects to the emails withheld as personal

records. Unlike the withheld emails, many of the emails that Plaintiff references in his attached

exhibits were forwarded to other agency employees. For example, Daniel apparently forwarded to

other agency employees an email containing a picture of a black bear caught on a trail camera and

another email about a beaver trapper being in the area. However, merely forwarding these emails to

other agency employees is not dispositive. The decisive Burka factor is the extent to which the

creator of the document and other employees acting within the scope of their employment relied

upon the document to carry out the business of the agency. See Bureau of Nat’l Affairs, 742 F.2d at

1493. There is nothing to suggest the withheld emails were relied on by agency employees in the

conduct of official duties or to carry out the business of the agency.

       The Court does not conclude that Defendant acted in bad faith by releasing versions of

emails that were similar to emails withheld as personal records. To the contrary, the disclosed

emails attached to Plaintiff's Supplemental Briefing demonstrate that Defendant acted in good faith,

erring on the side of disclosure when the subject matter of the email could arguably include both

personal and agency business. Supp. McLoughlin Decl., ECF No. 29-1 at ¶¶ 6, 14.

       Plaintiff argues that Daniel engaged in illegal gambling, operating no less than three private

enterprises for hunting and guiding, purchasing, selling, and leasing hunting/farm land, and Hatch

Act violations. With regard to the allegation of Hatch Act violations, Plaintiff does not




                                                   19
 4:19-cv-02633-RBH            Date Filed 09/13/21           Entry Number 38             Page 20 of 21




meaningfully elaborate on this point.4 To the extent Plaintiff participated in a football betting pool,

that fact does not render his emails "agency records." Plaintiff accuses Daniel of using his

government position for personal gain and seems to argue that Daniel's emails should be considered

agency records for that reason.5 The question is not whether Daniel may have used his position for

personal gain, the question is whether the emails sought are properly considered "agency records" or

"personal records" under relevant case law. Considering the Tax Analyst test and Burka factors,

especially the extent to which agency personnel have read or relied on the withheld emails to carry

out the business of the agency, along with McLoughlin's declarations, the briefs, Vaughn index, and

the in camera submission, the Court concludes that Defendant properly determined the documents

at issue to be personal records.

        In conclusion, the Tax Analyst test and Burka factors compel the conclusion that the

withheld emails that Defendant characterized as "personal" were properly withheld. There is no

genuine issue of material fact that Defendant lacked the requisite control over Daniel's emails

necessary to render them agency records. For those reasons, Defendant is entitled to summary



   4
            In its review of the in camera submission, the Court did come across an email from Daniel to
   Raleigh Ward, FSA - District Director, inviting Ward and another individual to a "political supper"
   attended by several key politicians from both parties. ECF No. 37 at 189. Regardless of any alleged Hatch
   Act violation, which is not before the Court, Defendant properly withheld this email as "personal" and not
   an "agency record" as it does not contain substantive or official business information, does not facilitate
   agency business, was not used to conduct agency business and no other employees in the agency acting
   within the scope of their employment used or relied on the emailed information to carry out agency
   business. The document was not placed in an official agency file, the agency did not require that the
   document be created, and the email is personal in nature and was created for personal convenience. See
   Vaughn Index, ECF No. 33-1 at 47.
   5
             Throughout the briefing, Plaintiff makes vague references to corruption, potential conflicts of
   interest, and self-dealing, but never elaborates on these general and conclusory allegations. It is worth
   noting that McLoughlin's declaration states "we did not find what Plaintiff asserts as 'corruption' and used a
   good faith application of the 10-factor test in determining what were agency records and what were personal
   records." Supp. McLoughlin Decl. ¶ 17.

                                                          20
4:19-cv-02633-RBH          Date Filed 09/13/21    Entry Number 38         Page 21 of 21




judgment on the issue of whether the agency properly withheld Daniel's emails as "personal records"

rather than "agency records" subject to disclosure under the FOIA.

                                            Conclusion

       For the reasons stated above, the Court GRANTS Defendant United States Department of

Agriculture - Farm Service Agency's [ECF No. 25] motion for summary judgment. Plaintiff

Benjamin T. Ziegler's [ECF No. 24] motion for summary judgment is DENIED. This case is

hereby DISMISSED with prejudice.

       IT IS SO ORDERED.

September 10, 2021                                    s/ R. Bryan Harwell
Florence, South Carolina                              R. Bryan Harwell
                                                      Chief United States District Judge




                                                 21
